Citation Nr: 1145868	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117, or due to the service-connected sleep apnea.

2.  Entitlement to service connection for irritable bowel syndrome and long-term diarrhea, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to a compensable disability rating for allergic rhinitis, to include sinus headaches and nosebleeds (also claimed as severe allergy symptoms), to include restoration of a 10 percent rating as of July 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1981, and January 1982 to August 2003, during both peacetime and the Persian Gulf War Era.  The Veteran served in the Southwest Asia theater of operations from December 7, 1994, to March 8, 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied service connection for chronic fatigue syndrome (CFS) and benign prostatic hypertrophy.  The Veteran disagreed with such denials and subsequently perfected an appeal. 

In a July 2006 rating decision, the RO granted service connection for benign prostatic hypertrophy.  Therefore, the issue of entitlement to service connection for benign prostatic hypertrophy is no longer before the Board, as such benefit has been granted in full. 

This appeal also comes before the Board from an April 2008 rating decision of the VA RO in St. Petersburg, Florida, which denied the Veteran's claim for service connection for irritable bowel syndrome.  The April 2008 decision also reduced the disability rating for the service-connected allergic rhinitis from 10 percent to 0 percent, effective July 1, 2008.  In regard to the reduction, the Board notes that the due process protections of 38 C.F.R. § 3.105(e) do not apply to the Veteran, since the reduction did not involve a reduction in the overall amount of compensation payable to the Veteran.  See VAOPGCPREC 71-91.  The Veteran disagreed with such denials and subsequently perfected an appeal. 

In October 2009, the Board remanded the chronic fatigue claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  The matter has returned to the Board for appellate review; however, for the reasons discussed below, the Board finds that a remand is necessary with respect to this issue, as well as the other two issues on appeal.  Therefore, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that further development is necessary with respect to the appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, with respect to the Veteran's claim for service connection for fatigue, following the October 2010 certification of the claims file to the Board, the Veteran submitted additional medical evidence.  The Board sent the Veteran and his representative a letter in September 2011 asking whether the Veteran is waiving his right to have the RO initially consider this additional evidence.  In a September 2011 letter, the Veteran responded that he wanted his appeal remanded back to the RO for a review of the new evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011); see Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  Therefore, the Board is remanding the claims for the RO to initially consider this additional medical evidence.

Second, as relevant to all claims, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Pensacola, Florida, contained in the claims file are dated from November 2007.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Third, in regard to the allergic rhinitis claim, in a May 2008 statement, the Veteran indicated that he has recently received prescriptions for his allergies from the Navy Branch Health Clinic at NAS Whiting Field in Milton, Florida.  These records should be obtained and added to the claims file, since they are relevant to the Veteran's increased rating claim.  Id.

Fourth, in regard to the chronic fatigue issue, this claim was previously remanded by the Board in October 2009 in order to afford the Veteran a VA examination.  Specifically, the Board ordered that a VA medical opinion regarding the etiology of the Veteran's claimed fatigue be obtained, to include an opinion on whether the claimed fatigue was due to or aggravated by service-connected sleep apnea.  The Veteran was provided the requested VA examination in January 2010.  Following a physical examination of the Veteran, the January 2010 VA examiner determined that the Veteran's "chronic fatigue is part and parcel of the combination of chronic allergies, colitis, PLMS and chronic pain syndrome."  The examiner did not provide any supporting rationale for this opinion.  Additionally, the VA examiner did not address whether the Veteran's chronic fatigue is due to or aggravated by his service-connected sleep apnea.  

As such, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, another remand is necessary in order to afford the Veteran an adequate VA medical opinion and/or examination, so as to determine if his current chronic fatigue disorder is related to his active military service, to include his service-connected sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011). 

Fifth, the Veteran seeks service connection for a disorder manifested by the symptoms of irritable bowel syndrome and long-term diarrhea, to include as due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117, which he attributes to his service in the Southwest Asia theater of operations during the Persian Gulf War.  
Compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, following such service.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and, (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117  is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the VA Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B)(1). 

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastroesophageal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i)).  A chronic disability for purposes of 38 U.S.C.A. § 1117  is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3). 

The Board notes that, effective August 15, 2011, VA is amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  The proposed rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. 
§ 3.317(a)(2)(i)(B).  

The amendment also adds an explanatory Note that reads as follows: Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

To date, the Veteran has not been afforded a VA examination for his irritable bowel syndrome and diarrhea claim.  Thus, the Board finds that a VA examination is needed in order to assess whether a current disorder manifested by the symptoms of irritable bowel syndrome and long-term diarrhea exists, and if so, the etiology of such disorder.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2011).  

Finally, with respect to the Veteran's allergic rhinitis claim, the Board observes that an unappealed rating decision of March 2005 granted service connection for this disability.  In June 2007, the Veteran filed his claim for an increased rating.  In March 2008, the Veteran was provided a VA compensation examination to determine the current severity of his service-connected allergic rhinitis.  In an October 2008 rating decision, the RO determined that the Veteran's claimed symptoms of sinus headaches and nosebleeds were included in his claim for an increased rating for his service-connected allergic rhinitis.  In statements throughout his appeal, the Veteran has alleged that his allergic rhinitis (to include the symptoms of sinus headaches and nosebleeds) is much more severe than the current noncompensable rating.  However, following this October 2008 determination, the RO did not provide the Veteran with a new VA compensation examination to ascertain the current severity of his allergic rhinitis.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Board finds that a remand is required in order to afford the Veteran another VA examination to assess the current severity of his allergic rhinitis, to include sinus headaches and nosebleeds.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's relevant treatment records from the VAMC in Pensacola, Florida, dated from November 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's relevant treatment records from the Navy Branch Health Clinic at NAS Whiting Field in Milton, Florida.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that the Veteran provide the names and addresses of the private providers who have treated him for the disorders on appeal.  With the appropriate authorization from the Veteran, obtain any available records identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, request that the original January 2010 VA examiner provide an addendum opinion with respect to the etiology of the Veteran's chronic fatigue.  If the January 2010 VA examiner is not available, the claims file should be forwarded to an appropriate medical professional.  The examiner must review the claims file before completing the examination report.  If the examiner determines that it is not possible to offer an opinion without examining the Veteran, he should be scheduled for an appropriate VA examination.

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's chronic fatigue is separate and distinct from his service-connected sleep apnea, but is caused or aggravated beyond the nature progress by such service-connected disability. 

The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record. 

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination by a medical professional with the appropriate expertise to determine the nature and etiology of the Veteran's claimed irritable bowel syndrome and long-term diarrhea.  

The examiner must review the claims file before completing the examination report. The examiner should identify any objective evidence of the Veteran's claimed irritable bowel syndrome and long-term diarrhea; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's military service.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness. The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

6.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his allergic rhinitis, to include sinus headaches and nosebleeds.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should discuss all findings in terms of the diagnostic codes, particularly diagnostic code 6522.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All manifestations of the Veteran's allergic rhinitis, to include sinus headaches and nosebleeds, should be addressed with specificity, with consideration of the medical and lay evidence of record.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include all evidence submitted following the October 2010 Board certification.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

